We concur in the judgment in this case and in the opinion in so far as it holds that, under the facts here presented, the village of Hinsdale had no right to intervene in the *Page 302 
proceedings before the commission. Whether the village of Hinsdale, had it been properly equipped to take gas from the appellee, could require such service of it is not a question calling for a decision here, since the village had no right in this case to intervene. We cannot concur in the view, however, that the appellee pipeline company has a right to choose that it will sell gas to privately owned utilities only. It is true that a public utility is not required to furnish service other than that which it is empowered by its charter to furnish. It is apparent from the petition filed with the commission in this case by the pipeline company that it is authorized to furnish gas service to municipally owned distribution plants as well as to such plants privately owned. In its petition it states that it is a corporation organized under the laws of this State, and is "authorized by its charter to acquire by purchase, production or otherwise, gas, whether natural, manufactured or mixed, and to hold, transmit, sell and dispose of the same, and for such purposes to construct, own and operate pipelines and other suitable facilities." Clearly, this authorization is broad enough to cover service to municipally owned distribution plants as well as those privately owned.
We cannot agree with the holding in the majority opinion that because the Illinois Commerce Commission does not have jurisdiction over municipally owned distribution plants the pipeline company may not be said to be discriminating against a municipality by refusing to furnish gas to a municipality equipped with a distribution plant. It is because of future effect of the majority opinion on that point that our views are here presented. It is true, as decided by this and other courts, a utility cannot be compelled to extend its service beyond the limits of the territory it is undertaking to serve, but it is likewise true that when a public utility undertakes to offer a class of public service, it has no right to choose, within the territory to be served by it, the patrons whom it will serve. *Page 303 
Section 38 of the Public Utilities act provides: "No public utility shall, as to * * * services, facilities or in other respect, make or grant any preference or advantage to any corporation or person or subject any corporation or person to any prejudice or disadvantage. * * * Every public utility shall, upon reasonable notice, furnish to all persons who may apply therefor and be reasonably entitled thereto, suitable facilities and service, without discrimination and without delay."
The principle is well sustained by this court and others, that persons, either natural or corporate, who are engaged in conducting a business which is public in character or impressed with a public interest, cannot arbitrarily select their patrons. The term "public utility" implies a public use of an article, product or service, and by our statute there is imposed on the producer, or one proposing to furnish such article or service, a duty to serve the public and treat all persons alike, without discrimination. (Peoples Gas Light Co.
v. Ames, 359 Ill. 152; Springfield Gas Co. v. City ofSpringfield, 292 id. 236; Public Utilities Com. v. BethanyTelephone Co. 270 id. 183; Consumers' Co. v.Hatch, 224 U.S. 148, 56 L. ed. 703; New York and Queens Gas Co.
v. McCall, 245 id. 345, 62 L. ed. 337; United Fuel Gas Co. v.Railroad Com. 278 id. 300, 73 L. ed. 390.) It follows they may not deny that service to a municipality properly equipped with a distribution plant merely because such plant is municipally owned.
The commission may not impose upon a public utility such as appellee, as a condition to the granting of a certificate of public convenience and necessity, the requirement that it also furnish service to a municipality where the latter is not then entitled to that service, (United States v. Chicago, etc.Railroad Co. 282 U.S. 311,) but it does not follow that a municipality, when properly equipped, may not on its own demand require and receive such service. In this case appellee's petition to the commission seeks permission *Page 304 
to sell gas at wholesale to certain privately owned public utilities and to make certain extensions of its lines. From the facts of this case as hereinbefore stated, it appears that the village of Hinsdale was not entitled to such service, and so did not have a right to intervene in the proceeding before the commission. As to the right of a municipality to apply for and receive gas for distribution purposes from a public utility such as appellee when the village is prepared so to do, we are convinced that the majority opinion is wrong.